Order entered January 11, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00631-CR

                    BABLOO JOHN WILLIAMS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 9
                            Dallas County, Texas
                   Trial Court Cause No. MB17-63534-K

                                      ORDER

      Before the Court is the State’s January 7, 2021 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the brief

received with the motion filed as of the date of this order.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE